NUMBERS 13-20-00048-CR; 13-20-00049-CR

                             COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


                           EX PARTE EDWARD OCHOA


                      On appeal from the 275th District Court
                            of Hidalgo County, Texas.


              SUPPLEMENTAL ORDER OF ABATEMENT

             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

       On April 6, 2020, the Court issued orders abating these appeals, and the trial court

was ordered to enter a certification of the appellant’s right to appeal and determine: (1)

whether appellant has been denied effective assistance of counsel, and (2) whether

appellant is indigent and entitled to court-appointed counsel. The trial court was provided

sixty days to submit a supplemental record containing the certification and findings to the

clerk of the court.

       On August 26, 2020, the Court received a supplemental record containing a trial
certification; however, the certification was not signed by appellant. On October 2, 2020,

the Clerk of the Court notified the trial court that an amended certification was past due.

On November 18, 2020, the Clerk of the Court sent notice to the Honorable Marla Cuellar,

Judge of the 275th District Court, that a supplemental record containing her findings of

fact and conclusions of law was past due.

       The Honorable Marla Cuellar is hereby ORDERED to cause her findings related

to the Court’s April 6, 2020 order to be included in a supplemental clerk's record to be

filed with the Clerk of this Court on or before the expiration of ten days from the date of

this order. The Honorable Marla Cuellar is further ORDERED to cause an amended trial

court certification to be included in the supplemental clerk’s record, or to include findings

of the efforts she and/or the trial court clerk has made to obtain such a document.

       IT IS SO ORDERED.

                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of December, 2020.




                                             2